Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 1 of 17 PageID #: 718 1




1    UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
2    --------------------------------X
     UNITED STATES OF AMERICA                     19 CR 286(AMD)
3
     versus
4
     ROBERT SYLVESTER KELLY,                      U. S. Courthouse
5    also known as R. Kelly,                      Brooklyn, New York
                   DEFENDANT.                     February 9, 2021
6    --------------------------------X            11:30 AM

7     TRANSCRIPT OF TELEPHONIC CRIMINAL CAUSE FOR STATUS CONFERENCE
                    BEFORE THE HONORABLE ANN DONNELLY
8                     UNITED STATES DISTRICT JUDGE

9                                  APPEARANCES

10   Representing the Government:

11   SETH DUCHARME
     UNITED STATES ATTORNEY
12   EASTERN DISTRICT OF NEW YORK
     271 CADMAN PLAZA EAST
13   BROOKLYN, NEW YORK 11201
     BY: ELIZABETH GEDDES, ESQ.
14        NADIA SHIHATA, ESQ.
          MARIA CRUZ MELENDEZ, ESQ.
15
     Representing the Defendant:
16
     GREENBERG TRIAL LAWYERS,
17   53 West Jackson, Suite 1260
     Chicago, Illinois 60604
18   ATTN: STEVEN GREENBERG, ESQ.

19   LEONARD MEYER, LLP
     120 North LaSalle, 20th Floor
20   Chicago, Illinois 60602
     BY: MICHAEL LEONARD, ESQ.
21

22   Reported by:
     LISA SCHMID, CCR, RDR
23   OFFICIAL COURT REPORTER
     225 Cadman Plaza East, Room N377
24   Brooklyn, New York 11201
     Proceedings recorded by mechanical stenography. Transcript
25   produced by Computer-Aided Transcription.
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 2 of 17 PageID #: 719 2




1                THE CLERK:    This is Criminal Cause for a Telephone

2    Status Conference, Docket Number 19 CR 286, USA versus Robert

3    Kelly.

4                Before asking the parties to state their appearance,

5    I would like to note the following: persons granted remote

6    access to proceedings are reminded of the general prohibition

7    against photographing, recording, and rebroadcasting of court

8    proceedings.     Violation of these prohibitions may result in

9    sanctions, including removal of court-issued media

10   credentials, restricted entry to future hearings, denial of

11   entry to future hearings or any other sanction deemed

12   necessary by the court.

13               Would the parties please state their appearance,

14   Government first?

15               MS. GEDDES:    Elizabeth Geddes, Nadia Shihata, and

16   Maria Cruz Melendez for the Government.          Good morning, Your

17   Honor.

18               THE COURT:    Good morning.

19               MR. GREENBERG:     Good morning, Your Honor.       Steve

20   Greenberg on behalf of Mr. Kelly.

21               THE COURT:    Good morning.

22               MR. LEONARD:    Good morning, Your Honor.        Mike

23   Leonard on behalf of Mr. Kelly.

24               THE COURT:    Good morning.

25               And is Mr. Kelly on also?
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 3 of 17 PageID #: 720 3




1                THE DEFENDANT:     Yes, ma'am.

2                THE COURT:    Good morning, Mr. Kelly.

3                THE DEFENDANT:     Good morning.

4                THE COURT:    All right.    We have a couple things to

5    accomplish today.

6                The first issue is the question of the trial date,

7    and then we can talk also about this Motion to Compel

8    Discovery, but I think it sounds like you all are on the road

9    to resolving that on your own.

10               But let me first talk about the trial date.          We're

11   scheduled for an April trial date, but I suspect it's not

12   going to come as a surprise to anyone that that is not a date

13   that is going to work, given the current conditions in New

14   York.

15               There are -- there's currently a travel advisory --

16   I think that there was the last time we spoke -- that requires

17   quarantining and testing.       So this is a concern, obviously, as

18   we have discussed before.       We have to ensure that we can get a

19   jury, and in New York, most of our jurors or a good portion of

20   them take public transportation to the court.

21               I'm also concerned about, you know, moving Mr. Kelly

22   to MDC.    There's currently a COVID outbreak at that facility,

23   and that would require some quarantining.

24                 And just in terms of a vaccine, although there

25   are, you know, there is now a vaccine -- which there wasn't
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 4 of 17 PageID #: 721 4




1    the last time we talked -- it's not at all clear where federal

2    court personnel fit into the prioritization.           As far as I'm

3    aware, there is no provision for court staff, clerks and

4    court -- other court personnel, to get the vaccine.            We're

5    certainly not a priority as far as I'm aware.

6                I'm also aware that you're set to begin a trial in

7    Chicago in September.      And so, but -- I am also assuming that

8    you're using a jury questionnaire in that case.

9                So these are all concerns that make that April trial

10   date just not realistic as all.

11               Now, if we were to schedule a trial in the summer to

12   accommodate your Chicago date, it would have to end, I think,

13   by August 27th.     And so -- but we could set a trial date for

14   July, in the hope that our situation has improved by then.

15               So let me hear first from Mr. Kelly's counsel to see

16   what your thoughts are on that.

17               MR. GREENBERG:     Sure.   Your Honor, this is Steve

18   Greenberg.    We have been speaking with the Government quite

19   extensively about this.       And I think we all anticipated that

20   an April date -- for all the reasons you've stated plus more,

21   just the logistics of having people come in two weeks before

22   they have to testify -- possibly wasn't going to work.             We had

23   discussed an August 6th trial date, and that worked, I think,

24   for everyone's schedule, if that works for the Court.

25               THE COURT:    Yes.   That does work.
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 5 of 17 PageID #: 722 5




1                You know, I have not even been able to touch base

2    with Judge Leinenweber, but I know you had a conversation -- I

3    know you had a conference with him.         And I think -- and I

4    think as I said before, in order to accommodate the jury

5    process in that case, our trial would have to finish here by

6    August 27th.     And I know -- I'm assuming you would like

7    some -- maybe some downtime between the trial, Mr. Greenberg,

8    but maybe not.

9                MR. GREENBERG:     No, I don't, Judge.

10               Your Honor, I don't know -- I think that's a very

11   tentative date.     There's some severance issues, and I also --

12   just in Chicago, our courts aren't slated -- our order that

13   was already in place much longer than the New York order.             Our

14   vaccine rollout has been a disappointment.          They have the same

15   problem with -- the federal court personnel are not

16   prioritized, although apparently some state court people are.

17   And I think that is a highly tentative date, in any event.

18               THE COURT:    All right.    Well, then why don't we --

19   and I'm assuming this date is good for the Government, too, is

20   that right, Ms. Geddes?

21               MS. GEDDES:    That is correct.

22               I believe, though, counsel misspoke.         We were

23   actually talking about Monday, August 9th.          The August 6th is

24   a Friday.

25               MR. GREENBERG:     Oh, I'm sorry.     Was it the 9th?
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 6 of 17 PageID #: 723 6




1                THE COURT:    Okay.    That's all right.

2                So that is the date that we will put in the

3    calendar.    And you know, hopefully by that point, we'll

4    have -- they'll be an improvement in the pandemic situation.

5                Just so I don't forget to do that before, that

6    period is excludable, obviously, given the pandemic situation,

7    given the concerns with out-of-state witnesses getting to New

8    York, as well as ensuring that Mr. Kelly can get to New York

9    and be able to confer with his counsel.          So that time is

10   excludable.

11               The next question I want to address is the extent to

12   which you have been able to work out a discovery dispute.              I

13   know that there was going to be some production on

14   February 5th, and I'll hear from the Government about that

15   process.

16               MS. GEDDES:    Yes, Your Honor.      The Government did

17   provide a production of 3500 material for approximately 50

18   witnesses.    On Friday, defense counsel picked it up.          So I

19   don't want to speak for them, but I believe that issue has

20   been resolved or is now mooted.

21               THE COURT:    Okay.

22               Mr. Greenberg?

23               MR. GREENBERG:     Mr. Leonard, Judge, is handling this

24   issue.

25               THE COURT:    Sorry.
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 7 of 17 PageID #: 724 7




1                MR. GREENBERG:     Thank you.

2                MR. LEONARD:    Mr. Greenberg gives me the hard stuff.

3                No, Judge.    We're 95 percent resolved.       There is one

4    remaining issue in terms of the parties' interpretation of the

5    protective order and how it applies to the 3500 materials.

6                Defense counsel's understanding, our understanding,

7    is that of course, when we give them to our follow attorneys,

8    paralegals, et cetera, we know they can't disseminate them to

9    anybody else, nor do we have any intention to do that.             But

10   the Government's counsel takes the position that if an

11   attorney's working with us on the case, they have to have an

12   appearance of record on file to see the 3500 material.

13               We don't view the order as requiring that, nor do we

14   think that, from a common sense standpoint, it makes sense to

15   say that my associate couldn't see the materials or

16   Mr. Greenberg's or any other attorney who is working on the

17   case whether they have appeared or not, it shouldn't, in our

18   view, be the standard.

19               But I've talked to Ms. Geddes about that yesterday

20   and I don't want to speak for her, but I think their position

21   is that that's what it requires.

22               THE COURT:    Let me just ask you, how many people are

23   we talking about, potentially?        How many other lawyers?

24               MR. LEONARD:    I think would be just be three, Judge:

25   The associate in my office, the associate in Mr. Greenberg's
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 8 of 17 PageID #: 725 8




1    office, and then counsel who is not of record, who works

2    essentially full time on the case from --

3                THE COURT:    Okay.

4                MR. LEONARD:    -- who is a Michigan lawyer, who has

5    appearances in some of the other cases.

6                THE COURT:    Okay.   I mean, I'm assuming -- I'll hear

7    from you, Ms. Geddes, but I'm assuming you just are interested

8    in knowing what the universe of people is who are going to

9    have access to this material, is that correct?

10               MS. GEDDES:    Well, Your Honor, the Government has no

11   objection to the associates in counsel of record's office

12   having access to that, because the firm itself has entered a

13   Notice of Appearance.      So there's certainly no objection to

14   counsel providing the 3500 material to their associates.

15               The issue is, there is another lawyer who is working

16   on -- who I understand is working separately, representing

17   Mr. Kelly in the state, but is not representing him federally.

18   She has not filed a Notice of Appearance.          She is not subject

19   to the Court's orders, and would not be subject to sanctions

20   by the Court were she to violate them.         And so we have no

21   objection to her receiving the material if she, in fact, files

22   a Notice of Appearance in this matter.

23               But given that she hasn't so far and she remains

24   only counsel of record in the state proceeding, we do not

25   think there's any reason to provide this material, which was
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 9 of 17 PageID #: 726 9




1    designed to allow counsel to prepare a defense in this case

2    and not in the state case.

3                THE COURT:    Is there any -- I mean -- I mean, is

4    there anything wrong with just asking her to put a Notice of

5    Appearance in, Mr. Leonard?        Doesn't seem like it's heavy

6    lift.

7                MR. LEONARD:    I don't think it's a heavy left.         I

8    mean, she would certainly be willing to sign whatever the

9    Protective Order demands, that she wouldn't disseminate the

10   materials, just like our associates would have to do, Judge.

11   I mean, she's an attorney who works, you know, for a good

12   portion of this case with us.        She just doesn't happen to be

13   an attorney of record.

14               THE COURT:    Okay.    Well, I think -- see if you can

15   figure out a way to work it out.        Maybe I'm missing something

16   about the significance of putting an appearance on the record,

17   but that seems like a logical solution to me, since she's not

18   affiliated with your firm.        If you can get her to file a

19   Notice of Appearance, I think that would solve everything, but

20   if there is another way around it, you know, you all can work

21   that out.    You can do that, too.

22               I'm also told that there's another lawyer who wants

23   to put an appearance on the record, Mr. Farinella.

24               (No response.)

25               THE COURT:    Well, he might have muted himself.
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 10 of 17 PageID #: 727
                                                                            10




 1   Okay.

 2               MR. GREENBERG:     Judge, this is Greenberg.

 3               THE COURT:    Okay.

 4               MR. GREENBERG:     This is Greenberg.

 5               There is one other issue with the Protective Order,

 6   which I don't think the Government has any objection to, and I

 7   missed when we did it.

 8               The first paragraph says that we'll return all of

 9   the 3500 material within ten days of the conclusion of the

10   trial.

11               THE COURT:    Uh-hum (affirmative response).

12               MR. GREENBERG:     They don't have any objection to

13   that being modified -- and we can send language to the Court

14   that we've agreed on to say that we can retain it until any

15   appeals are done, if there are any appeals, or retain it in

16   our files as with the other materials.          Under our rules here,

17   we're supposed to keep a copy of our file, under our own rules

18   in Illinois.

19               THE COURT:    Well, Ms. Geddes, do you have a response

20   to that?

21               MS. GEDDES:     Yes.   And I'm happy to try to work this

22   out with defense counsel.

23               We had previously advised that we don't have any

24   objection to their retaining the 3500 material until the

25   conclusion of any direct appeal in this case.           We hadn't
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 11 of 17 PageID #: 728
                                                                            11




 1   discussed their intention or any requirement that they

 2   maintain it in their files.        But let me talk with

 3   Mr. Greenberg offline, if that's okay with the Court and

 4   counsel --

 5               THE COURT:    Sure.

 6               MS. GEDDES:     -- and we will see if we can work that

 7   out.

 8               THE COURT:    Okay.    The one other thing that I don't

 9   think I have done in this case yet is in connection with the

10   Amendment to Rule 5 of the Rules of Criminal Procedure.             It

11   was amended late in 2020.       And so, if I did it already, well,

12   I'm repeating it now.

13               But this is in connection with the prosecution's

14   obligations pursuant to Brady against Maryland.           And that

15   obligation requires the prosecution to disclose to the defense

16   all information, whether it's admissible or not, that is

17   favorable to the defendant, material either to guilt or to

18   punishment and known to the prosecution.

19               Possible consequences for noncompliance may include

20   dismissal of individual charges or the entire case, exclusion

21   of evidence, and professional discipline or court sanctions on

22   the lawyers responsible.

23               I'll also enter a written order that describes this

24   obligation more fully, as well as the possible consequences of

25   failing to meet the obligation, and that the prosecution will
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 12 of 17 PageID #: 729
                                                                            12




 1   review it and comply with the order.

 2               Ms. Geddes, does the prosecution confirm that it

 3   understands its obligations and will fulfill them?

 4               MS. GEDDES:     It does, Your Honor.

 5               THE COURT:    I should also say parenthetically that

 6   the obligation applies and always has applied regardless of

 7   whether the judge reads this order, but as I say, this is a

 8   new amendment to the rule, so I'm complying with it.

 9               All right.    Is there anything else that anybody

10   wants to put on the record?

11               MS. GEDDES:     Yes, Your Honor.

12               MR. GREENBERG:     Go ahead.

13               THE COURT:    Okay.

14               MS. GEDDES:     This is Liz Geddes for the Government.

15   I just wanted to address a couple of additional scheduling

16   matters.

17               I believe that Your Honor has scheduled the jury

18   selection to begin on -- or our agreement among counsel is

19   that is jury selection would begin on August 9th, and that the

20   distribution of jury questionnaires will occur at a date

21   prior.    We previously had discussed distributing the

22   questionnaires three weeks in advance of jury selection, which

23   would allow for --

24               THE COURT:    July 12th?     July 12th or -- hold on one

25   second.    Probably a little later.
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 13 of 17 PageID #: 730
                                                                            13




 1               That's okay.     Go ahead.

 2               MS. GEDDES:     Yes, July 19th, it would be.

 3               And that would allow for the distribution of 30

 4   questionnaires a day, assuming that that's how the Court would

 5   proceed in light of the pandemic, and also allow for review.

 6               THE COURT:    Okay.

 7               MS. GEDDES:     And then two other quick scheduling

 8   matters.    Would Your Honor like the defendant and counsel

 9   present for the distribution of jury questionnaires?

10               THE COURT:    Well, I think that's the way we have

11   envisioned it.     I would have to say, it is -- and I am sure

12   they would want to be there.

13               Is that correct, Mr. Greenberg?

14               MR. GREENBERG:     Your Honor -- Your Honor, this is

15   Greenberg.

16               I guess it depends on how you're going to do it.

17   When I have been involved in federal cases with jury

18   questionnaires, they have in the past just handed them out to

19   the people in the jury room, had them fill them out, and then

20   distribute them to us, and we have not been present.

21               But if Your Honor wants us to be present, we will be

22   present.    We have no preference.

23               THE COURT:    Well, we can work out the details of

24   this later, but I believe -- and I haven't actually reviewed

25   this recently -- but I believe that the presiding judge
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 14 of 17 PageID #: 731
                                                                            14




 1   usually speaks to the jurors before, just about what their

 2   obligations are, and introduces the parties.           But that part,

 3   the introduction of the parties, does not have to occur until

 4   we have -- we've winnowed down the, you know, we have gone

 5   through the process of elimination of jurors that can't sit.

 6               So you know what we can do though, just so I'm not

 7   speaking off the cuff here?        We will let you know the

 8   procedure that we intend to follow.         And we have got a little

 9   time before that happens.       Okay?

10               MS. GEDDES:     Thank you, Judge.

11               And then one last thing from the Government -- and

12   this is something that I didn't have a chance to address with

13   defense counsel -- but in light of the difficulties in

14   arranging travel and the ongoing pandemic, we would request

15   that the Court schedule a date certain or a date more certain

16   for openings, and propose that we do that on August 11th,

17   which would allow two days for jury selection after the

18   perspective jurors have been winnowed down through this

19   questionnaire process.       And that would allow the Government

20   to, I think, better arrange for travel with its witnesses.

21               THE COURT:    That makes sense to me.

22               Mr. Greenberg or Mr. Leonard, how about to you?

23               MR. GREENBERG:     That's fine, Judge.      This is

24   Greenberg again.      I'm sorry.

25               If we pick faster, then we'll just have a little bit
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 15 of 17 PageID #: 732
                                                                            15




 1   of a break, and if we pick slower, we'll go on it.            I mean,

 2   that's perfectly fine.

 3               THE COURT:    All right.     I mean, usually, in the

 4   ordinary case, obviously, we would have other considerations

 5   here, just given the type of a case and the pandemic.

 6               Jury selection usually goes pretty quickly once

 7   we've -- once we have the process of elimination due to

 8   questionnaires.      So if anything, you'll have a little extra

 9   time to prepare.

10               So -- all right.      Anything else anybody wants to put

11   on the record?

12               MR. GREENBERG:     No, Judge.

13               Ms. Geddes raised what we were going to raise.            This

14   is Greenberg again.      I'm sorry -- which was the being there

15   for the questionnaires.

16               The only other thing is, does Your Honor want to

17   schedule a status maybe in April, just so we can all see where

18   we're at?

19               THE COURT:    Yes, I think we will.       I just have not

20   looked at the calendar to see what a good day is.            Let me

21   just -- I know --

22               MR. GREENBERG:     My April is now open.

23               THE COURT:    Okay.    Hold on.   Let me just check with

24   my courtroom deputy, who I think we -- what if we pick

25   something mid-April?      Does that sound like a good plan?
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 16 of 17 PageID #: 733
                                                                            16




 1               MS. GEDDES:     Yes, Your Honor.

 2               MR. GREENBERG:     Yes, Your Honor.

 3               MR. LEONARD:     This is Mr. Leonard.

 4               If we could pick before the April 19th, because in

 5   light of this trial going away, I may have a trial April 19th.

 6   So if we could do that, that would be great.

 7               THE COURT:    Sure.

 8               THE CLERK:    April 15th?

 9               MR. LEONARD:     That's great.

10               THE COURT:    And what time works, Donna?

11               THE CLERK:    11:30?

12               THE COURT:    Okay.    11:30 on April 15th.      That's

13   good for everybody?      Government, too?

14               MS. GEDDES:     It is, Your Honor.

15               THE COURT:    All right.     Great.

16               So as I said before, that's an excludable

17   adjournment in the interest of justice, given the

18   circumstances that we find ourselves in.

19               Anything else that anybody wants to put on the

20   record?

21               MS. GEDDES:     Not from the Government.      Thank you,

22   Judge.

23               MR. GREENBERG:     Not from the defense, Your Honor.

24   Thank you.

25               THE COURT:    Okay.    All right.     Thanks so much,
Case 1:19-cr-00286-AMD Document 94 Filed 02/11/21 Page 17 of 17 PageID #: 734
                                                                            17




 1   everyone.    I'll talk to you in April.

 2               MR. GREENBERG:     Thank you.    Stay healthy.

 3               THE DEFENDANT:     Thank you.

 4               THE COURT:    Bye-bye.

 5               (Proceedings concluded.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
